       Case 2:16-md-02724-CMR Document 1633 Filed 12/16/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                          16-md-2724


                                                       HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                          PRETRIAL ORDER NO. 149
              (SETTING CERTAIN STATE-PRODUCTION DEADLINES)

       AND NOW, this 16th day of December 2020, upon consideration of the attached

stipulation of counsel, submitted on behalf of their respective parties in the MDL to Set Certain

State-Production Deadlines (“Stipulation”), it is hereby ORDERED that the Stipulation is

APPROVED and the deadlines set forth in the Stipulation are entered as an Order of the Court.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe


                                                     CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1633 Filed 12/16/20 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                      16-md-2724
 PRICING ANTITRUST LITIGATION

                                                      HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


    JOINT STIPULATION TO SET CERTAIN STATE-PRODUCTION DEADLINES

       WHEREAS, the Court entered a Case Management Order and Discovery Schedule on

October 24, 2019, Pre-trial Order No. 105/ECF 1135 (“PTO 105”), setting forth certain deadlines

for the management of and discovery schedule for cases pending in the MDL as of September 1,

2019 (“Phase 1 Discovery”);

       WHEREAS, PTO 105, Paragraph 7 set forth certain deadlines applicable to the States

concerning the production of targeted (“go get”) documents, custodial documents and transactional

data for Phase 1 Discovery;

       WHEREAS, the Court on December 26, 2019 extended certain deadlines provided in PTO

105, including those applicable to the States in Paragraph 7, pursuant to Pre-trial Order No.

110/ECF 1179;

       WHEREAS, the Court on April 27, 2020 vacated those PTO 105 deadlines extended by

PTO 110 in Pre-trial Order No. 123/ECF 1363 (“PTO 123”);

       WHEREAS, PTO 123 ordered the States and Defendants to meet and confer with the goal

of reaching negotiated timeframes, to be established by future Court Order, for the substantial

completion of each States’ production of targeted documents, custodial documents and

transactional data for Phase 1 Discovery;



                                               1
       Case 2:16-md-02724-CMR Document 1633 Filed 12/16/20 Page 3 of 5




       WHEREAS, the States and Defendants have since been negotiating those timeframes and

deadlines for the substantial completion deadline of all State-custodial document productions in

connection with Phase 1 Discovery—an agreement which the Court memorialized as part of Pre-

trial Order No. 137/ECF 1512;

       WHEREAS, the States and Defendants have reached an agreement on certain, remaining

deadlines for each States’ production of targeted documents, custodial documents and

transactional data in connection with Phase 1 Discovery, as well as the manner and timing of the

production of transactional data in connection with those complaints filed after September 1, 2019

(“Phase 2 Discovery”);

       NOW, THEREFORE, it is jointly stipulated and agreed by and among the States and

Defendants, through their undersigned liaison counsel, as follows:

   1. Discovery of the States’ Targeted Documents: Production of the States’ Targeted
      Documents for all drugs in the MDL prior to September 1, 2019 shall proceed on a rolling
      basis and be substantially completed by December 31, 2020. The privilege log deadline
      shall be February 15, 2021.

   2. Discovery of State Agencies’ Structured Purchase and Reimbursement Data:
      Production of State Agencies’ Structured Purchase and Reimbursement Data shall proceed
      on a rolling basis and be subject to the varying deadlines set forth below.

           a. The following three categories constitute responsive data when producing State
              Agencies’ purchase and reimbursement data in response to Defendants’ discovery
              requests:

                   i. all MDL drugs sold by Defendants on which the States have asserted claims;

                  ii. all MDL drugs sold by non-defendant manufacturers on which the States
                      have asserted claims;

                  iii. all MDL drugs sold by both Defendants and non-defendant manufacturers
                       on which other Plaintiffs, but not the States, have asserted claims.

           b. The parties agree to collaborate to develop an agreed upon list of National Drug
              Codes (“NDC”) for all MDL drugs (“Agreed NDC List”). Defendants agree to
              provide the States with NDCs for all MDL drugs sold by Defendants. The parties
              agree to collaborate to compile NDCs for all MDL drugs sold by non-defendant


                                                2
       Case 2:16-md-02724-CMR Document 1633 Filed 12/16/20 Page 4 of 5




              manufacturers. Defendants agree not to modify the Agreed NDC List after
              finalization for State Agencies’ Structured Purchase and Reimbursement Data.

          c. “MDL Drugs” shall mean any generic pharmaceutical product subject to claims in
             the MDL as of December 15, 2020.

          d. If the Agreed NDC List is comprised of 5,000 or fewer NDCs (exclusive of NDCs
             already pulled), States agree to produce responsive structured data on a rolling basis
             and be substantially completed within 90 days after completion of the Agreed NDC
             List. If the Agreed NDC List (exclusive of NDCs already pulled) is comprised of
             more than 5,000 NDCs, parties will meet and confer to agree upon additional days
             as needed for production.

          e. Each State retains the right to raise state-specific burden issues with respect to the
             production of its structured data.

   3. Discovery of the States’ Custodial Files: Production from the files of the States’ Agreed
      Custodians (as defined in PTO 95, ¶ 1.5), or other State custodian(s) as ordered or agreed,
      using search terms for all drugs in the MDL prior to September 1, 2019, unless State-
      Specific modifications to approved search terms are agreed, shall proceed on a rolling basis
      and be substantially completed by March 1, 2021. The privilege log deadline shall be April
      15, 2021.


       It is further understood and agreed by and among the States and Defendants, through their

undersigned liaison counsel, that the procedure for and timing of the production of targeted

documents and custodial documents for Phase 2 Discovery shall be established by future

agreement between the parties and memorialized by a future Court Order.

IT IS SO STIPULATED.


                                  [Signatures on next page]




                                                3
       Case 2:16-md-02724-CMR Document 1633 Filed 12/16/20 Page 5 of 5




Dated: December 16, 2020


 /s/ W. Joseph Nielsen                    /s/ Sheron Korpus
 W. Joseph Nielsen                        Sheron Korpus
 Assistant Attorney General               KASOWITZ BENSON TORRES LLP
 55 Elm Street                            1633 Broadway
 P.O. Box 120                             New York, NY 10019
 Hartford, CT 06141-0120                  Tel: (212) 506-1700
 Tel: (860) 808-5040                      Fax: (212) 506-1800
 Fax: (860) 808-5033                      skorpus@kasowitz.com
 Joseph.Nielsen@ct.gov
                                          /s/ Devora W. Allon
 Liaison Counsel for the States           Devora W. Allon
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Avenue
                                          New York, NY 10022
                                          Tel: (212) 446-5967
                                          Fax: (212) 446-6460
                                          devora.allon@kirkland.com

                                          /s/ Chul Pak
                                          Chul Pak
                                          WILSON SONSINI GOODRICH & ROSATI
                                          Professional Corporation
                                          1301 Avenue of the Americas, 40th Fl.
                                          New York, NY 10019
                                          Tel: (212) 999-5800
                                          Fax: (212) 999-5899
                                          cpak@wsgr.com

                                          /s/ Sarah F. Kirkpatrick
                                          Sarah F. Kirkpatrick
                                          WILLIAMS & CONNOLLY, LLC
                                          725 Twelfth Street, N.W.
                                          Washington, D.C. 20005
                                          Tel: (202) 434-5958
                                          skirkpatrick@wc.com

                                          Defendants’ Liaison Counsel




                                      4
